Judgment unanimously modified on the law by vacating the sentence imposed and as modified affirmed, and matter remitted to Cayuga County Court for resentencing, in accordance with the following memorandum: Defendant appeals from a judgment convicting him of robbery in the second degree, arguing that the court improperly sentenced him as a persistent felony offender. We agree. The court failed to file the statement required by CPL 400.20 (3) or to follow the other procedures required by CPL 400.20. Defendant’s sentence must be vacated and the matter remitted for resentencing. We have examined defendant’s remaining arguments on appeal, raised by his attorney and by defendant in his pro se brief, and find that none has merit. (Appeal from judgment of Cayuga County Court, Corning, J.— robbery, second degree.) Present—Denman, J. P., Boomer, Pine, Davis and Lowery, JJ.